DETAILED ACTION

This action is in response to applicant’s amendment filed on 10/23/2020.  Claims 1, 4-10, 13-19, 21-24 and 26 are still pending in the present application.  This Action is made FINAL. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 10-13, 15, and 17-24 of co-pending Application No. 15/702,916.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 15/702,916with obvious wording variations. 
Take an example of comparing independent claim 1, 10 and 19  of pending application and claim 1, 8 and 15 of copending application 15/702,916. All the elements of the pending claims are present in the co-pending application, except that the co-pending application include additional limitations. One skilled in the art would be able to implement the limitations of the pending application from the co-pending application by simply deleting the additional details and thus, presenting broader claims.

Pending  application 
Copending application 15/702,916
1.    A method comprising:
loading a geofence page in a memory of on a client device, the geofence page included including at least one child geofence and at least one parent geofence having a boundary that encompasses the at least one child geofence;

monitoring the at least one parent geofence at the client device;

detecting a crossing of the boundary of the at least one parent geofence by the client device;

in response to detecting the crossing of the boundary, removing the at least one child geofence and the at least one parent geofence of the geofence page from the memory of the client device and loading an additional geofence page into the memory of onto the client device that includes multiple additional child geofences and an additional parent geofence having an additional boundary that encompasses the multiple additional child geofences; and

triggering an operation at the client device in response to the client device entering one of the multiple additional child geofences.
























10.    A non-transitory machine-readable medium comprising instructions that, when executed on a client device, cause the client device to perform operations comprising:

loading a  geofence page at the client device, the  geofence page including at least a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence;

monitoring the  parent geofence at the client device;

detecting a crossing of the  boundary of the  parent geofence by the client device;



triggering an operation at the client device in response to the client device entering the  additional child geofence.
























19.    A client device comprising: one or more processors; and

a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:

loading a  geofence page at the client device, the  geofence page including at least a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence;

monitoring the  parent geofence at the client device; detecting a crossing of the  boundary of the  parent geofence by the client device;

in response to detecting the crossing of the  boundary, loading a  additional geofence page at the client device, the  additional geofence

page including at least a  additional child geofence and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence; and

triggering an operation at the client device in response to the client device entering the  additional child geofence.



transmitting a  geofence page request, the  geofence page request including  location data that identifies a  location of a client device;
loading a  geofence page at the client device based on the  geofence page request, the  geofence page including a  child geofence that encompass physical locations proximate to the  location of the client device, and a  parent geofence having a  boundary that encompasses the  child geofence;
detecting the client device outside the boundary of the  parent geofence based on a  additional location of the client device;
causing the client device to transmit a  additional geofence page request in response to the detecting the client device outside the boundary, the  additional geofence page request including  additional location data that identifies the  additional location of the client device;
unloading the  parent geofence and the  child geofence of the  geofence page from the client device in response to the causing the client device to transmit the  additional geofence page request; [[and]]
loading a  additional geofence page at the client device based on the  additional geofence page request, the  additional geofence page including a  additional child geofence proximate to the  additional location of the client device, and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence; and
triggering a pre-defined operation at the client device in response to the client device entering the  additional child geofence.

8. (Currently Amended) A non-transitory machine-readable medium comprising instructions that, when executed on a client device, cause the client device to perform operations comprising:
transmitting a  geofence page request, the  geofence page request 5 including  location data that identifies a  location of a client device;
loading a  geofence page at the client device based on the  geofence page request, the  geofence page including a  child geofence that encompass physical locations proximate to the  location 
detecting the client device outside the boundary of the  parent geofence based on a  additional location of the client device;
causing the client device to transmit a  additional geofence page request in response to the detecting the client device outside the boundary, the  additional geofence 15 page request including  additional location data that identifies the  additional location of the client device;
unloading the  parent geofence and the  child geofence of the  geofence page from the client device in response to the causing the client device to transmit the  additional geofence page request; and 20    loading a  additional geofence page at the client device based on the  additional
geofence page request, the  additional geofence page including a  additional child geofence proximate to the  additional location of the client device, and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence; and
triggering a pre-defined operation at the client device in response to the client device entering the  additional child geofence.


15. (Currently Amended) A system comprising: one or more processors; and
a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:
tranmitting a  geofence page request, the  geofence page request including  location data that identifies a  location of a client device;
loading a  geofence page at the client device based on the  geofence page request, the  geofence page including a  child geofence that encompass physical locations proximate to the  location of the client device, and a  parent geofence having a  boundary that encompasses the  child geofence;
detecting the client device outside the boundary of the  parent geofence based on a  additional location of the client device; 
causing the client device to transmit a  additional geofence page request in response to the 
unloading the  parent geofence and the  child geofence of the  geofence page from the client device in response to the causing the client device to transmit the  additional geofence page request; and
loading a  additional geofence page at the client device based on the  additional geofence page request, the  additional geofence page including a  additional child geofence proximate to the  additional location of the client device, and a
 additional parent geofence having a  additional boundary that encompasses the  additional child geofence;  and
triggering a pre-defined operation at the client device in response to the client device entering the  additional child geofence.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-10 and 13-19 and 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breen (U.S. Patent Application Publication No. 2009/0164118), in view of Lauber  (U.S. Patent Application Publication No. 2004/0090950), and further in view of McCoy (U.S. 2013/0178233), and further in view of Kuhn (US 20110060750).
Referring to claim 1, Breen discloses a method (Par. 5, 33 and abstract, “establishing an electronic boundary around areas of interest”, “trigger geo-fence in which the asset is located at the time the request for an additional set (or part of a set) of geofences is made by the asset's telematics system) comprising:
loading a geofence page on a client device, the geofence page including geofence (abstract, “When the asset is located within a geo-fence which triggers the replacement of geo-fences, the telematics system causes the asset to receive a new set of geo-fences, which replace the existing set of geo-fences in the telematics system memory”. Note that asset is equivalent to client device. Also see [0035] “A set of geo-fences 125 is initially selected from the library of geo-fences 85 in memory 80 and is stored within the telematics memory 50.” and [0039] “selects the replacement set of geo-fences based on the present location of the asset and the trigger geo-fence, and transmits the replacement set of geo-fences to the telematics device); 
monitoring the  parent geofence at the client device (Par. 4, 5 and 25, “track and monitor the location and proximity of an object relative to the physical boundary.”, “monitoring the movement of fleet vehicles involve the use of geo-fencing, or establishing an electronic boundary around areas of interest”, “While the geo-fence is activated the geo-locator determines the location of the asset on a scheduled basis and can transmit the location to a central station, where a determination is made as to whether the vehicle moves outside the geo-fence”); detecting a crossing of the  boundary of the  parent geofence (see updated.” and “trigger geo-fence”, “After those steps are performed, a replacement set of geo-fences from the library is chosen based upon which set of geo-fences in the library of geo-fences comprises a region that is adjacent to the  region and which set of geo-fences stored in the library of geo-fences is closest to the present location of the asset”, Also see Par. 38, “to detect if an asset backtracks”); 
in response to detecting the crossing of the  boundary, loading an  removing the geofence page from the memory of the client device and (Par. 39, 41, “If the asset is within the area defined by a trigger geo-fence stored in the telematics system memory, the set of geo-fences stored in the telematics system memory is updated.” and “This request may also include the present location of the asset and information concerning the trigger geo”, note that the  additional geofence page request is in response to location being updated and stored in the telematics  memory)
additional geofence page at the client device  that includes multiple additional child geofences and an additional parent geofence having an additional boundary that encompasses multiple additional child geofences (see [0039], [0041], “If the asset is within the area defined by a trigger geo-fence stored in the telematics system memory, the set of geo-fences stored in the telematics system memory is updated.” and “This request may also include the present location of the asset and information concerning the trigger geo-fence (such as the identity of the trigger geo-fence) in which the asset is located”, “determining which of the sets of geo-fences in the library of geo-fences is closest in location to the present location of the asset. After those steps are performed, a replacement set of geo-fences from the library is chosen based upon which set of geo-fences in the library of geo-fences comprises a region that is adjacent to the  region and which set of geo-fences stored in the library of geo-fences is closest to the present location of the asset”, note that the  additional geofence page request is in response to location being updated. 
With regards to loading an additional geofence page including multiple additional child geofences, One skilled in the art would find the additional geofence page to be similar to loading of the first parent geofence page that includes a child geofence.  So, loading of the additional pages would take place at the same fashion. The concept of loading geofence including parent geofence encompassing child geofence is already taught by Breen, so loading of the additional geofence page would be done using similar principles and codes. Furthermore, the claim language does not specify whether or not the additional geofence pages are loaded simultaneously with the original geofence page. Thus, additional geofence page could be just geofence pages at a later time. Therefore, to one skilled in the art it would have been obvious to load the additional geofence page and its child geofence pages based on the teachings of Breen’s loading of the initial parent and child geofence pages); 
and triggering an operation at the client device in response to the client device entering one of the multiple additional child geofences  (Par. 7, 31, 33, “Movement outside or through a geo-fence triggers the processor to send a message”, “using a trigger geo-fence 110 to replace the set of geo-fences 130 and associated information 150 stored in the telematics device 10 on the asset”, “different trigger geo-fences are used on either side of the boundary between two regions. In foregoing embodiments, it is desirable to have the system retain in the telemetrics system memory 50 the trigger geo-fence in which the asset is located at the time the request for an additional set (or part of a set) of geofences is made by the asset's telematics system”. Note that the a trigger is set off when the a crossing the geo-fence boundary takes place. Further, note that the trigger is sent to the telemetric device that can read on the client device).
Breen does not explicitly teach that the detecting is in fact the detecting a crossing of the  boundary of the  
McCoy discloses detecting a crossing of the  boundary of the  parent geofence by the client device (Par. 51, 52, “detecting that mobile device 101 has exited the geo-fence 303, so that the next crossing of a geo-fence 303 may be detected.”, “if at either of steps 506 it is determined that mobile device 101 is within or has crossed one of the geo-fences 303, then the process may alert the user of such an event at step 511”. Note that a GPS system would determine the location of the device, both outside and inside of the geofence. Further, the speed determining factor would also determine how far the device is from a location of interest or point or geofence).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Breen by allowing  detection of the client device outside the boundary of the  geofence and thus, determining whether to update the sub-library currently stored on the mobile device based on location and how fast the device is approaching a geofence.
Breen does not explicitly disclose a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence, and  additional child geofence and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence.
In an analogous art, Lauber discloses a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence, and  additional child geofence and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence (see Par. 393, 292, “a geo-fence sub-area can be nested within a larger geo-fence area. When one enters a large geo-fenced area with nested sub areas, the monitored vehicle (e.g., 228) is documented as being within the geo-fenced area, and upon moving toward a smaller geo-fenced area nested within the larger area (e.g., a loading dock), the plot (e.g., like FIG. 24) documents not only the large geo-fenced area but also that specific loading dock”, note that Lauber shows that a larger geo-fence (equivalent to parent) can encompass a smaller geofence (equivalent to child). Understanding this teaching of Lauber, one skilled in the art would 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, as taught by Breen, wherein a  child geofence nested within a  parent geofence and  a  additional child geofence to be nested within the region  for the  additional trigger (parent) geofence, based on the teachings of Breen and Lauber. Doing so ensures that the mobile device must cross the boundary of the  parent geofence when leaving the associated region and subsequently entering the region associated with the  additional parent geofence.
Breen does not explicitly disclose removing at least one child geofence and the at least one parent geofence of the geofence page.
In an analogous art, Kuhn discloses removing at least one child geofence and the at least one parent geofence of the geofence page (FIG. 4, 6 and at least Par. 76, “wherein the interface 906 updates the display to reflect the current position of the GPS system on the map view of the driving directions”. Note that the device moves and crosses boundaries of geographic areas and enters new geographic areas. And the GPS display shows new or updated areas and removes the old geographic areas that includes parent and child geographic areas. the removing of old geographic area (which includes smaller areas) is equivalent to removing at least one child geofence and the at least one parent geofence of the geofence page).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, as taught by combination, such that new GPS pages would be loaded as the device moves to new locations, for the purpose of providing the user with new services based on the updated location and providing the updated map of the new location..
	Referring to claim 4, the combination of Breen/McCoy/Lauber/Kuhn discloses the method of claim 1, wherein the loading the  additional geofence page further comprises: communicating a request request for a replacement set of geo-fences”, “If the asset is within the area defined by a trigger geo-fence stored in the telematics system memory, the set of geo-fences stored in the telematics system memory is updated.” Note that the request is sent for an updated geofence to central station., which serves as the service provider based on a broad interpretation since it provides the service of updating and replacing).
Referring to claim 5, the combination of Breen/McCoy/Lauber/Kuhn discloses the method of claim 1, wherein the  additional geofence page is obtained from a storage at the client device (Breen, 39 “, the telematics device 10 transmits to the central station 70 a request for a replacement set of geo-fences”. Note that with respect to the replacement geofence or  additional geofence obtained from the client device, one skilled in the art would recognize that although the replacement geofence comes from the central station, it still has to be stored temporarily in the telemetric device. Thus, structure of Breen can be configured to store the  additional geofence in the telemetric device).
Referring to claim 6, the combination of Breen/McCoy/Lauber/Kuhn discloses the method of claim 1, further comprising triggering an additional operation at the client device in response to the client device entering the  child geofence (Breen, Par. 7, 31, 33, “Movement outside or through a geo-fence triggers the processor to send a message”, “using a trigger geo-fence 110 to replace the set of geo-fences 130 and associated information 150 stored in the telematics device 10 on the asset”, note that one skilled in art would recognize that an additional trigger can be processed in the same way that the  trigger is processed).
Referring to claim 7, the combination of Breen/McCoy/Lauber/Kuhn discloses the method of claim claim 1, wherein the  geofence page includes at least a third child geofence and wherein the  additional geofence page includes at least a fourth child geofence (Lauber, Par. 393, 292, “a geo-fence 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, as taught by Breen, wherein a third child geofence nested be created, based on the teachings of Breen and Lauber. Doing so would include additional restriction areas and thus,  providing a larger and more detailed geofenced area.
Referring to claim 8, the combination of Breen/McCoy/Lauber/Kuhn discloses the method of claim 1, wherein the detecting the crossing of the  boundary comprises detecting that a location of the client device is outside the  boundary of the  geofence page (Breen, see 25 , 39, 41, 25, “determination is made as to whether the vehicle moves outside the geo-fence”, “If the asset is within the area defined by a trigger geo-fence stored in the telematics system memory, the set of geo-fences stored in the telematics system memory is updated.” and “trigger geo-fence”).
Referring to claim 9, the combination of Breen/McCoy/Lauber/Kuhn discloses the method of claim 1, wherein the operation comprises at least one of displaying a promotional message, sending a text or email message, changing a function of an application, or emitting an alert (Breen, Par. 25, “when an asset is a short distance outside a geo-fence to sending notification”).
Claim 10 recites features analogous to the features of dependent claim 1, with exception that claim 10 is a non-transitory machine readable medium claim and claim 1 is method claim. However , with reference to claim 10 Breen also discloses a non-transitory machine-readable medium comprising instructions that, when executed on a client device, cause the client device to perform operations of claims 1. 

loading a geofence page at a client device, the geofence page including geofence (abstract, “When the asset is located within a geo-fence which triggers the replacement of geo-fences, the telematics system causes the asset to receive a new set of geo-fences, which replace the existing set of geo-fences in the telematics system memory”. Note that asset is equivalent to client device. Also see [0035] “A set of geo-fences 125 is initially selected from the library of geo-fences 85 in memory 80 and is stored within the telematics memory 50.” and [0039] “selects the replacement set of geo-fences based on the present location of the asset and the trigger geo-fence, and transmits the replacement set of geo-fences to the telematics device); 
monitoring the  parent geofence at the client device (Par. 4, 5 and 25, “track and monitor the location and proximity of an object relative to the physical boundary.”, “monitoring the movement of fleet vehicles involve the use of geo-fencing, or establishing an electronic boundary around areas of interest”, “While the geo-fence is activated the geo-locator determines the location of the asset on a scheduled basis and can transmit the location to a central station, where a determination is made as to whether the vehicle moves outside the geo-fence”); detecting a crossing of the  boundary of the  parent geofence (see 25 , 39, 41, 25, “determination is made as to whether the vehicle moves outside the geo-fence”, “If the asset is within the area defined by a trigger geo-fence stored in the telematics system memory, the set of updated.” and “trigger geo-fence”, “After those steps are performed, a replacement set of geo-fences from the library is chosen based upon which set of geo-fences in the library of geo-fences comprises a region that is adjacent to the  region and which set of geo-fences stored in the library of geo-fences is closest to the present location of the asset”, Also see Par. 38, “to detect if an asset backtracks”); 
in response to detecting the crossing of the  boundary, removing the geofence page from the memory of the client device loading an  additional geofence page at the client device  that includes multiple additional child geofences and an additional parent geofence having an additional boundary that encompasses multiple additional child geofences (Par. 39, 41, “If the asset is within the area defined by a trigger geo-fence stored in the telematics system memory, the set of geo-fences stored in the telematics system memory is updated.” and “This request may also include the present location of the asset and information concerning the trigger geo”, note that the  additional geofence page request is in response to location being updated and stored in the telematics  memory, see [0039], [0041], “If the asset is within the area defined by a trigger geo-fence stored in the telematics system memory, the set of geo-fences stored in the telematics system memory is updated.” and “This request may also include the present location of the asset and information concerning the trigger geo-fence (such as the identity of the trigger geo-fence) in which the asset is located”, “determining which of the sets of geo-fences in the library of geo-fences is closest in location to the present location of the asset. After those steps are performed, a replacement set of geo-fences from the library is chosen based upon which set of geo-fences in the library of geo-fences comprises a region that is adjacent to the  region and which set of geo-fences stored in the library of geo-fences is closest to the present location of the asset”, note that the  additional geofence page request is in response to location being updated. 
With regards to loading an additional geofence page including multiple additional child geofences, One skilled in the art would find the additional geofence page to be similar to loading of the first parent 
and triggering an operation at the client device in response to the client device entering one of the multiple additional child geofences  (Par. 7, 31, 33, “Movement outside or through a geo-fence triggers the processor to send a message”, “using a trigger geo-fence 110 to replace the set of geo-fences 130 and associated information 150 stored in the telematics device 10 on the asset”, “different trigger geo-fences are used on either side of the boundary between two regions. In foregoing embodiments, it is desirable to have the system retain in the telemetrics system memory 50 the trigger geo-fence in which the asset is located at the time the request for an additional set (or part of a set) of geofences is made by the asset's telematics system”. Note that the a trigger is set off when the a crossing the geo-fence boundary takes place. Further, note that the trigger is sent to the telemetric device that can read on the client device).
Breen does not explicitly teach that the detecting is in fact the detecting a crossing of the  boundary of the  
McCoy discloses detecting a crossing of the  boundary of the  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Breen by allowing  detection of the client device outside the boundary of the  geofence and thus, determining whether to update the sub-library currently stored on the mobile device based on location and how fast the device is approaching a geofence.
Breen does not explicitly disclose a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence, and  additional child geofence and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence.
In an analogous art, Lauber discloses a  child geofence and a  parent geofence having a  boundary that encompasses the  child geofence, and  additional child geofence and a  additional parent geofence having a  additional boundary that encompasses the  additional child geofence (see Par. 393, 292, “a geo-fence sub-area can be nested within a larger geo-fence area. When one enters a large geo-fenced area with nested sub areas, the monitored vehicle (e.g., 228) is documented as being within the geo-fenced area, and upon moving toward a smaller geo-fenced area nested within the larger area (e.g., a loading dock), the plot (e.g., like FIG. 24) documents not only the large geo-fenced area but also that specific loading dock”, note that Lauber shows that a larger geo-fence (equivalent to parent) can encompass a smaller geofence (equivalent to child). Understanding this teaching of Lauber, one skilled in the art would be able to create a  parent geofence encompassing a  child geofence and  additional parent geofence encompassing a  additional child geofence).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method, as taught by Breen, wherein a  child geofence nested within a  parent geofence and  a  additional child geofence to be nested within the region  for the  additional trigger (parent) geofence, based on the teachings of Breen and Lauber. Doing so ensures that the mobile device must 

Dependent claims 13-18 recite features analogous to the features of dependent claim 4-9 respectively, with exception that clams 11-18 are device claims with non-transitory memory. Breen discloses such non-transitory machine-readable medium comprising instructions that, when executed on a client device, cause the client device to perform operations comprising in FIG. 1, “memory”, “processor”, Par. 23, 24, 36, “Processor 40 can be part of an embedded device (e.g., an onboard computer with limited functionality) or can be a general use processor that is part of the asset 5. The processor 40 is linked to power supply 15, location device 20, communications system 30 and memory 50. Memory 50 may be any device, including magnetic, optical or solid-state memory, where information stored in the device may be changed by the user. Memory 50 is used to contain a set of geo-fences 130 and information 150 (such as operating parameters) associated with each geo-fence. Thus, claims 11-18 are rejected for the same reasons as set forth above in the rejection of claim 2-9.
Claim 19 recites features analogous to the features of dependent claim 1, with exception that clams 19 is device claim and claims 10  is non-transitory memory. Breen discloses such device with non-transitory machine-readable medium comprising instructions that, when executed on a client device, cause the client device to perform operations comprising in FIG. 1, “memory”, “processor”, Par. 23, 24, 36, “Processor 40 can be part of an embedded device (e.g., an onboard computer with limited functionality) or can be a general use processor that is part of the asset 5. The processor 40 is linked to power supply 15, location device 20, communications system 30 and memory 50. Note the asset 5 is the device and it includes the non-transitory memory (memory 50 and processor 40). Thus, claims 19 is rejected for the same reasons as set forth above.

Claims 22-24 recite features analogous to the features of dependent claims 6-8 respectively, thus, they are rejected for the same reasons as set forth above.

Claim 21 recites features analogous to the features of dependent claim 18, thus, it is rejected for the same reasons as set forth above.


Response to Arguments
Applicant’s arguments submitted 11/30/2020 have been fully considered but are moot in view of new grounds of rejection.
With regards to double patenting , applicant argues that claims 1-20 stand rejected on the ground of non-statutory obviousness-type double patenting as allegedly being unpatentable over claims 1-6, 8, 10-13, 15, and 17-24 of copending Application No. 15/702,916. Applicant respectfully requests that the Office hold this rejection in abeyance until the indication of allowable subject matter.
Examiner Response:
Since there are no arguments provided against the double patenting rejection, the double patenting rejection is therefore maintained.
A telephone call was made to applicant’s representative to discuss and amendment in oder to place the claims in condition for allowance but did not result in an allowance. 
Applicant is invited to contact the examiner and discuss claim amendments in order to place the claims in condition for allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/FRED A CASCA/               Primary Examiner, Art Unit 2644